Citation Nr: 0001981	
Decision Date: 01/25/00    Archive Date: 02/02/00

DOCKET NO.  98-15 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of 
postoperative peroneal prostatectomy due to prostate cancer, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
January 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this matter has been obtained.   

2.  The veteran's service-connected residuals of 
postoperative peroneal prostatectomy due to prostate cancer 
are manifested by urinary frequency consisting of nocturia 
approximately 3 times per night.  

3.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
genitourinary disorder.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for residuals of postoperative peroneal prostatectomy 
due to prostate cancer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.115a, 
Diagnostic Codes 7527, 7528 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected postoperative peroneal prostatectomy due to 
prostate cancer and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994) (where an increase in a 
disability rating is at issue, the current level of 
disability is of primary concern).  

The record reflects that the veteran was treated for prostate 
cancer in 1995 and was hospitalized in June 1995 for 
prostatectomy.  VA outpatient treatment records dated in 1996 
provide that the veteran underwent radiation therapy and that 
his PSA dropped to 1 in September 1996.  

When examined by VA in November 1996, the veteran denied 
having hematuria, dysuria or the formation of urinary stones.  
Urinary frequency was reported as 2 to 3 times per night.  
There was no report of daytime voiding interval.  The veteran 
complained of painful ejaculation.  On examination, there was 
firmness in the area of the prostate which was felt to be 
fibrosis from radiation.  The diagnosis was prostate cancer 
with a PSA of 1.  

VA outpatient treatment records dated in 1997 show that the 
veteran was seen for symptoms including hematuria associated 
with radiation proctitis.  

The RO obtained medical opinions to determine whether there 
were still residuals of prostate cancer.  Subsequently, the 
RO determined that the veteran did not have an active 
malignancy remaining and that he only demonstrated urinary 
symptoms consisting of increased frequencies of two to three 
times per night.  

Based on the foregoing the RO granted service connection for 
prostate cancer, status post peroneal prostatectomy in a 
November 1997 rating decision.  A 100 percent disability 
evaluation was assigned from November 1996.  A 10 percent 
evaluation was assigned effective in February 1997.  

The veteran was treated on an outpatient basis in June 1998.  
At that time, there was no strain, hesitancy, or pain.  There 
was a dribble of urine.  In April 1997, the veteran 
complained of rectal bleeding.  It was noted that the 
findings were consistent with radiation proctitis.  

At a VA examination dated in February 1999, the veteran 
reported having good urinary stream, day frequencies of one 
to two hours, nocturia about 3 times with occasional 
incomplete emptying.  He denied any dysuria, incontinence, or 
urinary tract infection.  The genitourinary examination was 
normal.  The prostatic fossa was empty.  Clinical tests 
revealed that the most recent serum creatinine was 1.1 and 
that the most recent PSA was .2.  The impression was history 
of adenocarcinoma of the prostate and relatively new-onset of 
gross hematuria.  

In March 1999, the veteran underwent a cystourethroscope.  A 
three-month history of gross, painless, terminal hematuria 
which the veteran described as a few clots in the toilet bowl 
after voiding.  It was noted that a recent urinalysis showed 
no evidence of infection with greater than 15 red blood cells 
per high power field.  On examination, there was no evidence 
of urethral strictures or bladder neck contracture.  The 
prostatic urethra was absent consistent with prior history of 
prostatectomy.  There was no evidence of clots, stones, or 
foreign body within the urinary bladder.  Both of the 
ureteral orifices were easily identified in their normal 
position on the trigone.  There was a clear efflux of urine 
visualized from both ureteral orifices.  A diffuse 
hypervascularity of the bladder mucosa felt to be consistent 
with a prior history of pelvic radiation and radiation 
cystitis was noted.  The preoperative diagnosis was gross 
painless hematuria.  The postoperative diagnosis was 
radiation cystitis.  

In March 1999, the RO increased the veteran's disability 
evaluation to 20 percent.  That evaluation became effective 
in February 1997.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

Pursuant to the provisions of Diagnostic Code 7528, a 100 
percent evaluation is warranted when the evidence indicates 
malignant neoplasms of the genitourinary system.  A note to 
this code section states that if there has been no local 
reoccurrence or metastasis following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Review of the medical evidence described above 
reveals no evidence of reoccurrence or metastasis of the 
veteran's carcinoma subsequent to his radical retropubic 
prostatectomy in December 1995.  Hence, the veteran's 
postoperative residuals of his prostate cancer will be 
evaluated under either voiding dysfunction, renal 
dysfunction, or urinary tract infection, whichever is 
predominant, pursuant to Diagnostic Codes 7527 and 7528.  
Said symptomatology is evaluated pursuant to 38 C.F.R. § 
4.115a (ratings of the genitourinary system-dysfunctions).

The Board notes that the rating schedule pertaining to 
chronic cystitis is for consideration in this matter.  
Chronic cystitis is rated as voiding dysfunction under 38 
C.F.R. § 4.115b, DC 7512.  

In this matter, the residuals of prostate cancer are most 
appropriately evaluated in terms of voiding dysfunction or 
urinary frequency, as there is no record of medical evidence 
of either renal dysfunction or urinary tract infection.  
Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Urine leakage involves ratings ranging from 20 to 60 percent. 
A 60 percent rating contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day. A 40 percent rating contemplates 
leakage requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day. A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent. A 40 percent rating contemplates daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night. A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night. A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent. A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization. A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months. A noncompensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.

Reviewing the pertinent evidence of record, the Board 
concludes that the veteran's residuals of prostate cancer are 
most appropriately evaluated as 20 percent disabling on the 
basis of urinary frequency, as defined by 38 C.F.R. § 4.115a.  

The veteran contends, in essence, that the symptoms 
associated with his service-connected genitourinary 
disability are more disabling than currently evaluated.  In a 
statement in support of claim dated in April 1998, the 
veteran asserted that he voided more than six times per 
night.  However, the report of the February 1999 examination 
provides that the veteran only complained of nocturia 
approximately three times per night with occasional 
incomplete emptying.  The veteran reported day frequencies of 
1 to 2 hours and having a good urinary stream.  Moreover, the 
February 1999 examination was normal with respect to any 
voiding dysfunction.  The Board notes that the results of the 
March 1999 cystourethroscope revealed an absent prostatic 
urethra which was consistent with a prostatectomy, bladder 
mucosa which was consistent with a prior history of pelvic 
radiation, and radiation cystitis.  The Board recognizes that 
the veteran has been treated for hematuria which as been 
associated with radiation cystitis and that the veteran has 
been seen on numerous occasions for radiation cystitis.  As 
indicated, there is clinical evidence of any voiding 
dysfunction warranting the assignment of a higher disability 
evaluation pursuant to DC 7512.  Thus, the Board is of the 
view that the veteran's overall disability picture is 
adequately contemplated by the currently assigned 20 percent 
disability evaluation.  Because there is no medical evidence 
that the veteran's daytime voiding interval is less than 1 
hour, or that he awakens to void more than 5 times per night, 
an increased evaluation to 40 percent under urinary frequency 
is not warranted.  Nor is there medical evidence of either 
urine leakage or obstructed voiding to warrant a disability 
evaluation in excess of 20 percent as defined by 38 C.F.R. § 
4.115a.

The Board has considered the provisions of 38 C.F.R. § 4.7, 
but finds that there is no question presented as to which of 
two or more evaluations would more properly classify the 
severity of the veteran's residuals of prostate cancer.

The Board also finds that, as there is no evidence that the 
disability at issue has necessitated frequent 
hospitalizations or produced marked industrial impairment, 
referral for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) is not warranted. See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An increased rating for residuals of postoperative peroneal 
prostatectomy due to prostate cancer is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

